Citation Nr: 0734809	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1970 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1. A right shoulder disability to include arthritis was not 
affirmatively shown to have been present in service; 
arthritis of the right shoulder was not manifest to a 
compensable degree within one year of separation from 
service; and a right shoulder disability to include 
arthritis, first documented after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, a disease, or an event of service 
origin.

2. A low back disability to include lumbar spine degenerative 
disc disease and stenosis was not affirmatively shown to have 
been present in service; and a low back disability to include 
lumbar spine degenerative disc disease and stenosis, first 
documented after service, is unrelated to an injury, a 
disease, or an event of service origin.


CONCLUSIONS OF LAW

1. A right shoulder disability to include arthritis was not 
incurred in or aggravated by service and arthritis of the 
right shoulder as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2. A low back disability to include lumbar spine degenerative 
disc disease and stenosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2003. The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease or evidence of current 
disability, evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the provision for the effective date of the 
claims, that is, the date of receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice about the degree of disability 
assignable was not provided, the VCAA notice was defective.  
As the claims of service connection are denied, no disability 
rating can be awarded as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the lack of notice about the degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The RO has obtained all service medical records and all 
identified post-service private treatment records as well as 
obtained a medical opinion.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for arthritis, if arthritis 
is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background 

As for the right shoulder, service medical records show that 
on entrance examination in April 1970, history included a 
dislocated right shoulder, but no right shoulder abnormality 
was noted.  The veteran did complain of right shoulder pain 
starting in June 1970 with subsequent complaints in March 
1971, in July 1979, in April and May 1987, and in April 1988.  
The diagnoses included a pulled muscle, sprain, and 
periarthritis.  On retirement examination in March 1990, 
there was no complaint or diagnosis of a right shoulder 
abnormality.

As for the low back, the service medical records contain no 
complaint, finding, history, diagnosis, or treatment of a low 
back abnormality.

After service, private medical records in March 2003 document 
the veteran's complaint of right shoulder pain and the 
diagnosis was right acromioclavicular arthritis established 
by x-ray. 

Private medical records, starting in 2002, document the 
veteran's complaints of low back pain with pain radiating 
into the lower extremities (G.R.M., MD; T.R., MD; and S.E.G., 
MD).  The diagnoses included lumbar spine degenerative disc 
disease and stenosis.  In May 2003, the veteran underwent a 
laminectomy for degenerative disc disease of the lumbar 
spine.

As for the origin or etiology of either of the claimed 
disabilities, in October 2002, F.B., MD, expressed the 
opinion that the lumbar spine stenosis was both congenital 
and acquired.  

On VA examination in May 2004 for the purpose of obtaining a 
medical opinion as to the origins of the veteran's right 
shoulder and low back disabilities, the examiner, after a 
review of the record and an examination of the veteran, 
expressed the opinion that that it was less likely than not 
that either disability was caused by the veteran's military 
service. 



Analysis

Right Shoulder  

As for the right shoulder disability to include arthritis, 
the service medical records do document several complaints of 
right shoulder pain and findings of a pulled muscle, strain, 
or periarthritis, but no right shoulder abnormality was found 
on retirement examination.  Since right shoulder pain was 
document during service and as the service medical records do 
not have the combination of manifestations sufficient to 
identify arthritis by x-ray and sufficient observation to 
establish chronicity at the time, then a showing of 
continuity after discharge is required to support the claim.  

In this case, the period without documented complaints of 
right shoulder pain from 1988 to 2003 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It is 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.). 38 
C.F.R. § 3.303(b).

As for service connection for right shoulder disability, 
first diagnosed after service, arthritis established by x-ray 
was first documented in 2003, more than twelve years after 
service and well beyond the one-year presumptive period 
following separation from service in 1990 for the 
manifestation of arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also there is no competent evidence of an association or link 
between the current right shoulder disability and an 
established injury or disease of service origin.  Rather, the 
evidence of record opposes, rather than supports, the claim 
as the VA examiner in May 2004 expressed the opinion that no 
such relationship existed.  This medical opinion is not 
contradicted by any other competent evidence of record.  


To the extent that the veteran asserts that his right 
shoulder disability is related to service, as the etiology or 
relationship of arthritis to a specific injury or disease is 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim, that is, evidence 
provided by a person who is qualified through education, 
training, or experience to offer on a medical opinion.  
38 C.F.R. § 3.159(a).  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim on the question of medical causation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Low Back 

On the basis of the service medical records, a low back 
disability, including degenerative disc disease and stenosis 
of the lumbar spine, was not affirmatively shown to have had 
onset during service.

As a low back disability was not noted or observed during 
service as evidenced by the service medicals and as there is 
otherwise no other evidence that a low back disability was 
noted during service, the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).

After service, degenerative disc disease and stenosis of the 
lumbar spine was first documented in 2002.  As for service 
connection based on the initial documentation of a low back 
disability after service under 38 C.F.R. § 3.303(d), there is 
no competent evidence of an association or link between the 
current degenerative disc disease and stenosis of the lumbar 
spine and an established injury or disease of service origin.

To the extent that the veteran asserts that his low back 
disability is related to service, as the etiology or 
relationship of the current back disability to a specific 
injury or disease of service origin is not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer on a medical opinion.  38 C.F.R. 
§ 3.159(a).  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claim on 
the question of medical causation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disability to include 
arthritis is denied. 

Service connection for a low back disability to include 
lumbar spine degenerative disc disease and stenosis is 
denied. 



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


